Citation Nr: 1612990	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  06-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left brachial plexus injury.

2.  Entitlement to service connection for a left arm shell fragment wound.

3.  Whether there was clear and unmistakable error (CUE) in a September 1982 rating decision which did not adjudicate a claim for service connection for PTSD.

(The issues of entitlement to service connection for left ear hearing loss and left ear Meniere's disease, and entitlement to an effective date earlier than December 16, 2008, for the grant of service connection for cervical spine stenosis, are addressed in separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the claimed conditions, and found no clear and unmistakable error in a July 2002 rating decision which assigned an effective date of December 29, 2000, for the grant of service connection for PTSD.

The Veteran testified before one of the undersigned Veterans Law Judges (VLJ) at a Travel Board hearing in September 2008.  He then testified before another of the undersigned VLJs at another Travel Board hearing in November 2010.  Under such circumstances, the final Board decision in this case is to be rendered by a three judge panel.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2015).  The pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  To that end, the Veteran was notified of his right to an additional hearing in a December 2013 letter.  Although he initially indicated his intent to testify again, he subsequently withdrew that request in correspondence dated December 2014.  Therefore, the Board will proceed in adjudicating the Veteran's claims.  See 38 C.F.R § 20.702(e) (2015).


FINDINGS OF FACT

1.  In November 2010, during his Travel Board hearing, the Veteran withdrew his appeal for service connection for a left brachial plexus injury.

2.  The Veteran has residuals of a left arm shell fragment wound, to include a retained metallic object, that are etiologically related to service.

3.  The September 1982 rating decision did not adjudicate a claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning the claim for service connection for a left brachial plexus injury.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for residuals of a left arm shell fragment wound, to include a retained metallic object, are met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Clear and unmistakable error of fact or of law in the September 1982 rating decision is not established.  38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

During his November 2010 videoconference hearing before the Board, the Veteran stated on the record that he was withdrawing from this appeal his claim of entitlement to service connection for a left brachial plexus injury.  See November 2010 Hearing Transcript at 2.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal may be made on the record at a hearing.  Moreover, the Veteran's hearing testimony is now transcribed in writing, and the transcript lists his name and claim number and clearly documents his withdrawal of the claim for service connection for a left brachial plexus injury.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim. See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d) .

Accordingly, further action by the Board concerning this claim of entitlement to service connection for a left brachial plexus injury is unwarranted, and the appeal of this claim is dismissed.  Id.

II.  The Duties to Notify and Assist

With respect to the Veteran's left arm shell fragment wound claim, the Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  With respect to the service connection claim on appeal, the Board is granting the requested benefit in full.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the Veteran's CUE claim, an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue in this case.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, private treatment records from August 1978 document the finding of a metallic foreign body in the distal left arm.  Generally, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The case of Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

In this case, the Veteran filed his service connection claim in June 2005.  Although the Veteran's August 1978 diagnosis is many years prior to the appeal period, the Board notes that he testified that the metallic fragment was never removed from his arm.  See September 2008 Hearing Transcript at 29; November 2010 Hearing Transcript at 32.  The Board finds the Veteran's testimony in that regard to be credible.  Therefore, viewed collectively, the evidence establishes a current disability.

With respect to element (2), an in-service incurrence of a disease or injury, service treatment records are negative for any complaints, treatment, or diagnoses related to a shell fragment wound of the left arm, and the Veteran's June 1965 separation examination was normal.  However, the Veteran testified that he incurred a shrapnel wound during combat in Vietnam.  September 2008 Hearing Transcript at 27; November 2010 Hearing Transcript at 31. VA has conceded that the Veteran served in combat.  See July 2002 Rating Decision.  

When a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b)  and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence to establish the occurrence of the claimed disease, injury or event in service.  If a veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of injury or disease incurred or aggravated in combat, if the evidence is consistent with the circumstances, conditions, or hardships of his service even though there is no official record of such incurrence or aggravation.  Id.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary, however.

In this case, the Veteran's testimony regarding the incurrence of a shrapnel wound to his left arm during combat is consistent with the circumstances of his service, and the record does not contain clear and convincing evidence to rebut those statements.  Therefore, element (2) of service connection has also been satisfied.

With respect to element (3), a nexus between the current condition and service, the record does not contain a medical opinion specifically establishing a link between the combat injury in service and the current metallic fragment in the Veteran's left arm.  However, the nature of the injury (shrapnel from an explosion) and resulting residual (retained metallic fragment) are such that the Veteran, and indeed the Board, is competent to establish the connection between the two.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings'") (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the reasons discussed above, service connection for residuals of a left arm shell fragment wound is granted.

IV.  Clear and Unmistakable Error

Pursuant to 38 C.F.R. § 3.104(a) , "[a] decision of a duly constituted rating agency ... shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c) , 7103.

Under 38 C.F.R. § 3.105(a) , a prior decision must be reversed or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381   (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a) , the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

CUE is not a mere allegation of an unspecified error.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet.App. 228, 231   (1991).  See Berger v. Brown, 10 Vet.App. 166, 169   (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of clear and unmistakable error).

The error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Further, such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

Any claim of CUE must be pled with specificity.  Andrew v. West, 14 Vet. App. 7, 10 (2000) (per curium aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In this case, the Veteran was granted service connection for PTSD in a July 2002 rating decision, which assigned an effective date of December 29, 2000.  That effective date was affirmed on the merits in a January 2004 Board decision.  The Veteran has since alleged that there is clear and unmistakable error in a September 1982 rating decision which failed to consider a claim for service connection for PTSD.  See June 2005 Statement in Support of Claim.  He testified that there may be missing documents from when he allegedly filed for service connection for "battle fatigue" back in 1982.  See November 2010 Hearing Transcript at 3.

A review of the record shows that a rating decision was promulgated in September 1982, which denied entitlement to a nonservice-connected pension.  Essentially, the Veteran has argued that CUE was committed in the September 1982 rating decision because it did not decide a pending claim of service connection for PTSD.  The courts have clearly indicated that if an RO decision does not discuss a claim there can be no CUE in the decision as to such claim.  Ingram v. Nicholson, 21 Vet. App. 232 (2007); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  Therefore, because the September 1982 rating decision did not discuss service connection for PTSD, there can be no CUE arising out of that rating decision, and reversal of the decision is not warranted.  

As an aside, the Board notes that the Veteran has spent considerable effort in asserting that he filed claims for service-connected disability compensation in 1982.  While the Board acknowledges this belief, the documents within the claims file clearly reflect that he only filed for a nonservice-connected pension at that time.  See July 1982 VA Form 21-526.  In this claim form, the only disability identified by the Veteran is "torn nerves in left shoulder and arm causing paralysis of left face and left hand - 9-22-77."  Notably, this onset date is more than 12 years after his discharge from service.  The Veteran also wrote "none" in the section of the form dedicated to identifying sicknesses, diseases, or injuries in service.


ORDER

The appeal for service connection for a left brachial plexus injury is dismissed.

Service connection for residuals of a left arm shell fragment wound, to include a retained metallic object, is granted.

Reversal of the September 1982 rating decision on the basis of clear and unmistakable error is denied.


			
	M.E. LARKIN	K. PARAKKAL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


